Case 2:19-cv-00297-JLB-NPM Document 102 Filed 08/13/20 Page 1 of 3 PageID 4204




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION



 WESTCHESTER SURPLUS LINES
 INSURANCE COMPANY,

                Plaintiff,

 v.                                                     Case No. 2:19-cv-297-FtM-66NPM

 ATA FISHVILLE FL, LLC

                Defendant.


                                           ORDER

        Before the Court are two motions to stay. The insured’s motion (Doc. 79) seeks to

 stay everything but the appraisal process, and the insurance company’s motion (Doc. 90)

 seeks to stay everything but the resolution of its recently filed motion to dismiss (Doc. 89).

 The insurer opposed the earlier stay motion based in part on its contention that formal

 discovery, such as party and non-party discovery requests, initial and expert disclosures,

 and fact and expert depositions, would “provide information useful to the parties’

 respective appraisers in the ongoing appraisal.” (Doc. 80, p.6). But less than two months

 later, in an apparent about-face, the insurer insists that it now wants to utilize other—

 though very similar—methods to seek information related to the loss at issue, such as

 sworn statements from the insured and examinations under oath. Further, the insurer

 contends in its pending motion to dismiss that the insured’s refusal (in the midst of the

 insurer’s onslaught of formal discovery) to participate in yet another round of pre-appraisal

 discovery, so to speak, provides a basis for denying coverage altogether and somehow

 moots the entire controversy between the parties. (Doc. 89). And so, the insurer now
Case 2:19-cv-00297-JLB-NPM Document 102 Filed 08/13/20 Page 2 of 3 PageID 4205




 argues that both the ongoing appraisal process and formal discovery should be

 suspended until the Court rules on whether this action should be dismissed as moot.

 Finally, in conjunction with its pending motion to dismiss, the insurer has requested leave

 to withdraw its pending motions related to the ongoing appraisal. (Docs. 92, 95, 96, 97).

       A court has broad discretion whether to stay a proceeding “as an incident to its

 power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997). The

 court must weigh the benefits of the stay against any harms of delay. Id. at 707. On

 balance, the Court finds that until the motion for voluntary dismissal is resolved, this

 proceeding should be stayed.

       Accordingly, it is ORDERED:

       (1)    The Motion to Stay All Pending Deadlines Pending Resolution of Motion for

              Leave to Voluntarily Dismiss Action Without Prejudice (Doc. 90) is

              GRANTED.

       (2)    The Notice of Withdrawal of Amended Motion to Appoint an Umpire for

              Appraisal Process (Doc. 92) is GRANTED and the Amended Motion to

              Appoint Umpire (Doc. 53) is WITHDRAWN.

       (3)    The Notice of Withdrawal of Amended Motion to Limit Claim in Appraisal to

              Amount Claimed in Sworn Statements of Proof of Loss (Doc. 95) is

              GRANTED and the Amended Motion to Limit Claim of Appraisal (Doc. 54)

              is WITHDRAWN.

       (4)    The Notice of Withdrawal of Amended Motion to Compel Itemized Appraisal

              Award (Doc. 96) is GRANTED and the Amended Motion to Compel

              Itemized Appraisal Award (Doc. 55) is WITHDRAWN.



                                             2
Case 2:19-cv-00297-JLB-NPM Document 102 Filed 08/13/20 Page 3 of 3 PageID 4206




      (5)   The Notice of Withdrawal of Amended Motion to Compel Appraisal Panel to

            Determine Time Frame for Purpose of the Period of Restoration (Doc. 97)

            is GRANTED and the Amended Motion to Compel Appraisal Panel (Doc.

            56) is WITHDRAWN.

      (6)   The Opposed Motion to Stay Discovery and Proceedings (Doc. 79) is

            DENIED as moot.

      (7)   The Unopposed Motion for Oral Argument (Doc. 85) is DENIED as moot.

      (8)   Defendant ATA Fishville FL, LLC’s response to the motion for voluntary

            dismissal remains due by August 14, 2020.

      DONE and ORDERED in Fort Myers, Florida on August 13, 2020.




                                        3
